Title: To Thomas Jefferson from Stephen Hopkins, 28 October 1779
From: Hopkins, Stephen
To: Jefferson, Thomas



Sir
Hartford Octobr. 28th. 1779.

The astonishing Depreciation of the Continental Currency having already produced such great Embarresments in our Public measures as are truly Alarming and occasion’d a meeting of the States of New Hampshire, Massts. Bay, Rhode Island, Connecticut and New York in Convention at this place by their Commissioners and Agents, I am directed by them to transmit to you and to each State as far as Virginia inclusive the result of their proceedings; requesting a meeting by Commissioners in a Convention proposed to be held at Philada. on the first wednesday in January next, for the purpose of Considering the expediency of Limiting the prices of Merchandize and produce, and if they Judge such a measure necessary then to proceed to limit the prices of Articles as they think proper in their several States, in such manner as
 shall be adopted to their respective situations and Curcumstances, which measures this Convention flatter themselves will have a tendency to prevent the further Depreciation of the paper Currency, and thereby more effectually enable us to procure the necessary supplies for the Army, and as it will greatly tend to promote the Continuance of the limitation of prices, in those States that have already adopted such a measure, to be Inform’d as early as possible of the determination of the other States relative to the Subject, this Convention desire you will take the earliest oppertunity to lay this Letter with the Resolutions, inclosed before the Legislature or Executive Council of your State for Consideration, and transmit the result of their deliberations thereon.

Step Hopkins Prest

